 
 
IA 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. J. RES. 117 
 
JOINT RESOLUTION 
Making continuing appropriations for fiscal year 2013, and for other purposes. 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2013, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2012 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2012, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2012 (division A of Public Law 112–55), except for the appropriations designated by the Congress as being for disaster relief in section 735 of such Act. 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (division B of Public Law 112–55), except for the appropriation designated by the Congress as being for disaster relief in the second paragraph under the heading Department of Commerce—Economic Development Administration—Economic Development Assistance Programs in such Act. 
(3)The Department of Defense Appropriations Act, 2012 (division A of Public Law 112–74). 
(4)The Energy and Water Development Appropriations Act, 2012 (division B of Public Law 112–74). 
(5)The Financial Services and General Government Appropriations Act, 2012 (division C of Public Law 112–74). 
(6)The Department of Homeland Security Appropriations Act, 2012 (division D of Public Law 112–74). 
(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (division E of Public Law 112–74). 
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2012 (division F of Public Law 112–74). 
(9)The Legislative Branch Appropriations Act, 2012 (division G of Public Law 112–74). 
(10)The Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2012 (division H of Public Law 112–74). 
(11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74). 
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55), except for the appropriations designated by the Congress as being for disaster relief under the heading Department of Transportation—Federal Highway Administration—Emergency Relief and in the last proviso of section 239 of such Act. 
(13)The Disaster Relief Appropriations Act, 2012 (Public Law 112–77), except for appropriations under the heading Corps of Engineers-Civil. 
(b)Whenever an amount designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (in this section referred to as an OCO/GWOT amount) in an Act described in paragraph (3) or (10) of subsection (a) that would be made available for a project or activity is different from the amount requested in the President’s fiscal year 2013 budget request, the project or activity shall be continued at a rate for operations that would be permitted by, and such designation shall be applied to, the amount in the President’s fiscal year 2013 budget request. 
(c)The rate for operations provided by subsection (a) is hereby increased by 0.612 percent. Such increase shall not apply to OCO/GWOT amounts or to amounts incorporated in this joint resolution by reference to the Disaster Relief Appropriations Act, 2012 (Public Law 112–77). 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2012 or prior years; (2) the increase in production rates above those sustained with fiscal year 2012 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2012. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later.  
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2012. 
105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2013, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: 
 (1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution;  
(2)the enactment into law of the applicable appropriations Act for fiscal year 2013 without any provision for such project or activity; or  
(3)March 27, 2013. 
107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2013 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2012, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2012, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2012 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2012, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
114. 
(a)Section 147 of Public Law 111–242, as added by Public Law 111–322, shall be applied by substituting the date specified in section 106(3) of this joint resolution for December 31, 2012 each place it appears.  
(b)Notwithstanding any other provision of law, any statutory pay adjustment (as defined in section 147(b)(2) of the Continuing Appropriations Act, 2011 (Public Law 111–242)) otherwise scheduled to take effect during fiscal year 2013 but prior to the date specified in section 106(3) of this joint resolution may take effect on the first day of the first applicable pay period beginning after the date specified in section 106(3).  
115. 
(a)Each amount incorporated by reference in this joint resolution that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
(b)Of the amount made available by section 101 for Social Security Administration—Limitation on Administrative Expenses, $483,484,000 is additional new budget authority specified for purposes of subsection 251(b)(2)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)Section 5 of Public Law 112–74 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism. 
116. 
(a)Not later than 30 days after the date of the enactment of this joint resolution, each department and agency in subsection (c) shall submit to the Committees on Appropriations of the House of Representatives and the Senate, for the period through the date specified in section 106(3) of this joint resolution, a spending, expenditure, or operating plan— 
(1)at the program, project, or activity level (or, for national intelligence programs funded in the Department of Defense Appropriations Act, at the expenditure center and project level); or 
(2)as applicable, at any greater level of detail required for funds covered by such a plan in an appropriations Act referred to in section 101, in the joint explanatory statement accompanying such Act, or in committee report language incorporated by reference in such joint explanatory statement. 
(b)Not later than 30 days after the date on which any sequestration is ordered by the President under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985, each department and agency in subsection (c) shall submit to the Committees on Appropriations of the House of Representatives and the Senate the spending, expenditure, or operating plan required under subsection (a), updated to reflect any adjustments to funding as a result of the sequestration and any extension of the date specified in section 106(3) of this joint resolution. 
(c)The departments and agencies to which this section applies are as follows: 
(1)The Department of Agriculture. 
(2)The Department of Commerce. 
(3)The Department of Defense. 
(4)The Department of Education. 
(5)The Department of Energy. 
(6)The Department of Health and Human Services. 
(7)The Department of Homeland Security. 
(8)The Department of Housing and Urban Development. 
(9)The Department of the Interior. 
(10)The Department of Justice. 
(11)The Department of Labor. 
(12)The Department of State and United States Agency for International Development. 
(13)The Department of Transportation. 
(14)The Department of the Treasury. 
(15)The Department of Veterans Affairs. 
(16)The National Aeronautics and Space Administration. 
(17)The National Science Foundation. 
(18)The Judiciary. 
(19)With respect to amounts made available under the heading Executive Office of the President and Funds Appropriated to the President, agencies funded under such heading. 
(20)The Federal Communications Commission. 
(21)The General Services Administration. 
(22)The Office of Personnel Management. 
(23)The National Archives and Records Administration. 
(24)The Securities and Exchange Commission. 
(25)The Small Business Administration. 
(26)The Environmental Protection Agency. 
(27)The Indian Health Service. 
(28)The Smithsonian Institution. 
(29)The Social Security Administration. 
(30)The Corporation for National and Community Service. 
(31)The Corporation for Public Broadcasting. 
(32)The Food and Drug Administration. 
(33)The Commodity Futures Trading Commission. 
(34)The Central Intelligence Agency. 
(35)The National Security Agency. 
(36)The National Reconnaissance Office. 
(37)The Defense Intelligence Agency. 
(38)The National Geospatial Intelligence Agency. 
(39)The Office of the Director of National Intelligence. 
117. Not later than November 1, 2012, and each month thereafter through the month following the period covered by this joint resolution, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report on all obligations incurred by each department and agency in the period covered by this joint resolution. Such report shall— 
(1)set forth obligations by account; 
(2)compare the obligations incurred in the period covered by the report to the obligations incurred in the same period in fiscal year 2012; and 
(3)specify each executive branch account for which funds made available by this joint resolution are apportioned at a different rate for operations than the rate otherwise provided in section 101, with an estimate of the different rate otherwise provided in such section and the total obligations estimated to be incurred under this joint resolution for such account.  
118.Section 726(15) of division A of Public Law 112–55 shall be applied to amounts made available by this joint resolution without regard to the first proviso of such section.  
119.Notwithstanding section 101, amounts are provided for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program, at a rate for operations of $253,952,000, of which $186,935,000 shall be for the Commodity Supplemental Food Program. 
120. 
(a)Amounts made available under section 101 for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction may be apportioned up to the rate for operations necessary to maintain the planned launch schedules for the Joint Polar Satellite System and the Geostationary Operational Environmental Satellite system. 
(b)Not later than 30 days after the date of enactment of this joint resolution, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a plan to maintain the launch schedules and life cycle cost estimates established in fiscal year 2012 for the satellite systems described in subsection (a) and options for reducing costs, including management costs.  
121.Through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2013 for military activities of the Department of Defense, no appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to— 
(1)retire, divest, realign, or transfer aircraft of the Air Force; 
(2)disestablish or convert any unit associated with aircraft described in paragraph (1) or any unit of the Air National Guard or Air Force Reserve; or 
(3)retire C–23 Sherpa aircraft. 
122.The authority provided by section 801 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399) shall continue in effect, notwithstanding subsection (f) of such section, through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2013 for military activities of the Department of Defense.  
123.The authority provided by section 572(b)(4) of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b(b)(4)) shall continue in effect through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2013 for military activities of the Department of Defense.  
124.In addition to any other transfer authority available to the Department of Defense, the Secretary of Defense may transfer an amount designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 made available by this joint resolution for the Department of Defense between such appropriations, to be merged with and to be available for the same purposes, and the same time period, as the appropriation or fund to which transferred. The Secretary of Defense shall notify the congressional defense committees not fewer than 15 days prior to any transfer made pursuant to this section. 
125. 
(a)Notwithstanding section 101, amounts are provided for Department of Energy—National Nuclear Security Administration—Weapons Activities at a rate for operations of $7,577,341,000. 
(b)Section 301(c) of title III of division B of Public Law 112–74 shall not apply to amounts made available by this section.  
126.In addition to the amounts otherwise made available by section 101 for Department of Energy—National Nuclear Security Administration—Defense Nuclear Nonproliferation, an additional amount is made available for domestic uranium enrichment research, development, and demonstration at a rate for operations of $100,000,000. 
127.Section 14704 of title 40, United States Code, shall be applied to amounts made available by this joint resolution by substituting the date specified in section 106(3) of this joint resolution for October 1, 2012.  
128.Notwithstanding any other provision of this joint resolution, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 6020 (112th Congress), as reported by the Committee on Appropriations of the House of Representatives, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2013 Budget Request Act of 2012 (D.C. Act 19–381), as modified as of the date of the enactment of this joint resolution. 
129.Notwithstanding section 101, amounts are provided for District of Columbia—Federal Funds—Federal Payment for Emergency Planning and Security Costs in the District of Columbia at a rate for operations of $24,700,000, of which not less than $9,800,000 shall be used for costs associated with the Presidential Inauguration. 
130.Notwithstanding section 101, amounts are provided for General Services Administration—Expenses, Presidential Transition for necessary expenses to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note), at a rate for operations of $8,947,000, of which not to exceed $1,000,000 is for activities authorized by sections 3(a)(8) and (9) of such Act. 
131. 
(a)Notwithstanding section 101, amounts are provided for Executive Office of the President—Office of Administration—Presidential Transition Administrative Support to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note) at a rate for operations of $8,000,000. 
(b)Such funds may be transferred to other accounts in this joint resolution or any other Act that provide funding for offices within the Executive Office of the President and the Office of the Vice President to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note). 
132.Notwithstanding section 101, the fifth proviso under the heading Federal Communications Commission—Salaries and Expenses in division C of Public Law 112–74 shall be applied by substituting $98,739,000 for $85,000,000. 
133.Notwithstanding any other provision of this joint resolution, amounts made available by section 101 for Department of the Treasury—Departmental Offices—Salaries and Expenses and Department of the Treasury—Office of Inspector General—Salaries and Expenses may be used for activities in connection with section 1602(e) of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (subtitle F of title I of division A of Public Law 112–141). 
134.Notwithstanding section 101, amounts are provided for Office of Government Ethics—Salaries and Expenses at a rate for operations of $18,664,000, of which $5,000,000 shall be for development and deployment of the centralized, publicly accessible database required in section 11(b) of the STOCK Act (Public Law 112–105). 
135.Notwithstanding section 101, amounts are provided for Small Business Administration—Business Loans Program Account for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act and section 503 of the Small Business Investment Act of 1958 at a rate for operations of $333,600,000. 
136. 
(a)Amounts made available by this joint resolution for Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses shall be obligated at the rate for operations necessary to maintain the staffing levels (including by backfilling vacant positions) of Border Patrol agents, Customs and Border Protection officers, and Air and Marine interdiction agents in effect at the end of the fourth quarter of fiscal year 2012, or, with respect to Border Patrol agents, at such greater levels as may otherwise be required in the second proviso under the heading U.S. Customs and Border Protection—Salaries and Expenses in division D of Public Law 112–74. Any increase of the rate for operations for such purpose under this subsection shall be derived by adjusting amounts otherwise made available within such account by this joint resolution, without regard to the restrictions on reprogramming in section 503 of division D of Public Law 112–74. 
(b)Not later than 15 days after the date of the enactment of this joint resolution, the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses at the program, project, and activity level that specifies how the Commissioner will maintain staffing levels as required under subsection (a) through the date specified in section 106(3) of this joint resolution. 
137. 
(a)Notwithstanding section 101, amounts are provided for Department of Homeland Security—National Protection and Programs Directorate—Infrastructure Protection and Information Security at a rate for operations of $1,170,243,000, of which $328,000,000 is for Network Security Deployment, and $218,000,000 is for Federal Network Security that may be obligated at a rate for operations necessary to establish and sustain essential cybersecurity activities, including procurement and operations of continuous monitoring and diagnostics systems and intrusion detection systems for civilian Federal computer networks. 
(b)Not later than 15 days after the date of the enactment of this joint resolution, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate an expenditure plan for essential cybersecurity activities described in subsection (a) of this section for the period through the date specified in section 106(3) of this joint resolution. 
138.The authority provided by section 532 of Public Law 109–295 shall continue in effect through the date specified in section 106(3) of this joint resolution.  
139.Section 550(b) of Public Law 109–295 (6 U.S.C. 121 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 4, 2012.   
140. 
(a)Notwithstanding section 101, amounts are provided for Department of the Interior—Department-wide Programs—Wildland Fire Management at a rate for operations of $726,473,000. 
(b)In addition to the amounts provided under subsection (a), there is appropriated $23,000,000 for an additional amount for fiscal year 2013 for Department of the Interior—Department-wide Programs—Wildland Fire Management, to remain available until expended, for repayment to other appropriations accounts from which funds were transferred in fiscal year 2012 for wildfire suppression.  
141. 
(a)Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—Wildland Fire Management at a rate for operations of $1,971,390,000. 
(b)In addition to the amounts provided under subsection (a), there is appropriated $400,000,000 for an additional amount for fiscal year 2013 for Department of Agriculture—Forest Service—Wildland Fire Management, to remain available until expended, for repayment to other appropriations accounts from which funds were transferred in fiscal year 2012 for wildfire suppression.  
142.Section 411(h)(4)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)(4)(A)) is amended to read as follows:  
 
(A)In generalThe annual amount allocated under subparagraph (A) or (B) of section 402(g)(1) to any State or Indian tribe that makes a certification under subsection (a) of this section in which the Secretary concurs shall be reallocated and available for grants under section 402(g)(5)..  
143.The authority provided by section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (enacted by reference in section 1000(a)(3) of Public Law 106–113; 16 U.S.C. 497 note) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
144. 
(a)The following sections of the Federal Insecticide, Fungicide, and Rodenticide Act shall continue in effect through the date specified in section 106(3) of this joint resolution— 
(1)Subparagraphs (C) through (E) of section 4(i)(5) (7 U.S.C. 136a–1(i)(5)(C)–(E)); 
(2)Section 4(k)(3) (7 U.S.C. 136a–1(k)(3)); and 
(3)Section 33(c)(3)(B) (7 U.S.C. 136w–8(c)(3)(B)).  
(b) 
(1)Section 4(i)(5)(H) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(5)(H)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2012. 
(2)Notwithstanding section 33(m)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m)(2)), section 33(m)(1) of such Act (7 U.S.C. 136w–8(m)(1)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2012. 
(c)Section 408(m)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(m)(3)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2012. 
145.Section 163 of Public Law 111–242, as amended by Public Law 111–322, is further amended— 
(1)in subsection (b), by striking 2012–2013 and inserting 2013–2014; and 
(2)by inserting at the end the following: 
 
(c)Not later than December 31, 2013, the Secretary of Education shall submit a report to the Committees on Appropriations and Health, Education, Labor, and Pensions of the Senate and the Committees on Appropriations and Education and the Workforce of the House of Representatives, using data required under existing law (section 1111(h)(6)(A) of Public Law 107–110) by State and each local educational agency, regarding the extent to which students in the following categories are taught by teachers who are deemed highly qualified pursuant to 34 CFR 200.56(a)(2)(ii) as published in the Federal Register on December 2, 2002: 
(1)Students with disabilities. 
(2)English Learners. 
(3)Students in rural areas. 
(4)Students from low-income families.. 
146.The first proviso under the heading Department of Health and Human Services—Administration for Children and Families—Low Income Home Energy Assistance in division F of Public Law 112–74 shall be applied to amounts made available by this joint resolution by substituting 2013 for 2012.  
147.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance at a rate for operations of $900,000,000. Amounts made available by this section may be obligated up to a rate for operations necessary to maintain program operations at the level provided in fiscal year 2012, as necessary to accommodate increased demand. 
148.Activities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through the date specified in section 106(3) of this joint resolution, in the manner authorized for fiscal year 2012, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority on a quarterly basis through the second quarter of fiscal year 2013 at the level provided for such activities for the corresponding quarter of fiscal year 2012.  
149.Notwithstanding any other provision of this joint resolution, there is appropriated for payment to the heirs at law of Donald M. Payne, late a Representative from the State of New Jersey, $174,000. 
150.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs—Departmental Administration—General Operating Expenses, Veterans Benefits Administration at a rate for operations of $2,164,074,000. 
151.The authority provided by section 315(b) of title 38, United States Code, shall continue in effect through the date specified in section 106(3) of this joint resolution. 
152. 
(a)Section 120 of division C of Public Law 112–55 shall not apply to amounts made available by this joint resolution. 
(b)During the period covered by this joint resolution, section 1102 of Public Law 112–141 shall be applied— 
(1)in subsection (a)(1), by substituting $39,143,582,670 for $39,699,000,000; 
(2)in subsection (b)(10), as if the limitation applicable through fiscal year 2011 applied through fiscal year 2012; and 
(3)in subsection (c)(5), by treating the reference to section 204 of title 23, United States Code, as a reference to sections 202 and 204 of such title. 
153.The matter under the heading “Department of Transportation—National Highway Traffic Safety Administration—Highway Traffic Safety Grants” in division C of Public Law 112–55 shall be applied to amounts made available by this joint resolution by treating each reference to section 2001(a)(11) of Public Law 109–59 under such heading as a reference to section 31101(a)(6) of Public Law 112–141.  
154.The matter under the heading Department of Transportation—Federal Transit Administration—Formula and Bus Grants in division C of Public Law 112–55 shall be applied to amounts made available by this joint resolution by substituting 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5335, 5337, 5339, and 5340 for 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended each place it appears. 
155.Section 601(e)(1)(B) of division B of Public Law 110–432 shall be applied by substituting the date specified in section 106(3) of this joint resolution for 4 years after such date.  
This joint resolution may be cited as the Continuing Appropriations Resolution, 2013. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
